DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are presented for examination.



                                    Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file. 

                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		   Specification
	The specification is accepted.  

		      Drawings
	The drawings are objected to because some of the characters and symbols in the drawings are blurred and difficult to read due to the poor quality of the faxed drawings. Appropriate correction is required. 

                                    Claim Objections      
Claim 1 is objected to because of the following informalities:
Claim 1 require indentation. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub-combinations or related steps. See 37 CFR 1.75 and MPEP § 608.01(m). Appropriate correction is required

                                   Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “first component”, “second component”, and “third component” of claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
                             Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the instant application, it is not clear in the specification as to what particular corresponding structures the Applicant intends to encompass for performing the claimed functions by the first, second, and third components. The specification and drawings do not disclose sufficient corresponding structure, material or acts for performing the claimed functions. The specification merely repeats the function without any structure to perform the function and the drawings simply provided flow charts (see drawings 1 and 2). Thus, Examiner could not properly determine the scope of the claim as the specification does not set forth clear structure that performs each functions invoked by the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The patent law requires that applicant must disclose his invention in such detail that it will not require undue experimentation for one skill in the art. Applicant did not comply with this requirement of the first paragraph. The examiner contends (at the time the invention was made) that it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention for the reasons set forth above. Applicant is reminded that no new                          
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                 
Claim 1 recites the limitation “determining a set (F) of the least reliable bits of said word in order to be flipped before the following iteration, the least reliable bits of the estimated word being determined as those where the value of a local energy function (Er) is less than a threshold value, the local energy function of a bit comprising a first component proportional to the correlation between said bit and a corresponding element of the observable, a second component representing the number of non-satisfied constraints in which said bit is involved, wherein the local energy function further comprises a third component, referred to as an inertial component, decreasing with the number (< M) of iterations performed since the last flipping of said bits” there is vagueness in the claim with respect to how the determination of a set of the least reliable bits is being made. Further, the claim recites “a local energy function" which is vague with respect to what type of energy is being referred to here. Furthermore, the claim recites "a first component proportional to the correlation between said bit and a corresponding element of the observable" however element of the observable of what exactly is being referred to here? In addition, the claim does not particularly point out how the first, second, and third components are related. 
Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.


Claim rejections 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

For example, claim 1 recites:
A method for decoding an LDPC code represented by a Tanner graph comprising N variable nodes and M control nodes, each control node being associated with a parity constraint relating to a plurality of variable nodes, said decoding method operating on an observable (y ) representing the word to be decoded and proceeding by successive iterations, each iteration operating on an estimated word (x ) and, if the estimated word is not a code word, determining a set (F ) of the least reliable bits of said word in order to be flipped before the following iteration, the least reliable bits of the estimated word being determined as those where the value of a local energy function (Er) is less than a threshold value, the local energy function of a bit comprising a first component proportional to the correlation between said bit and a corresponding element of the observable, a second component representing the number of non-satisfied constraints in which said bit is involved, wherein the local energy function further comprises a third component, referred to as an inertial component, decreasing with the number (< M) of iterations performed since the last flipping of said bit.
The claim recites a method which falls into a statutory category. The claim does not recite any hardware tied to the method. The claim recites decoding method operating on an observable representing the word to be decoded and proceeding by successive iterations which is an abstract idea that is mathematical based and may be performed mentally and/or pen and paper. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only bases least reliable bits of the estimated word being determined as those where the value of a local energy function (Er) is less than a threshold value to be based on mathematical concepts. This judicial exception is not integrated into a practical application because there is nothing tangible in the claim which is required to perform the abstract idea. If a 
Respective dependent claims 2-10 are rejected for similar reasons as they do not add anything significantly more to the abstract idea.
Corrections are requested.

Examiner Notes:
Although no art is used against the claims, this is not an indication that the application is allowable. The 112 and 101 problem causes a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult tor the examiner to ascertain what the applicant feels is the claimed invention. The prior arts of record are cited in PTO-892 but will not be applied at this point. The Examiner has cited prior arts for Applicants review, particularly Ng (U.S. PN: 8,650,453), Savin (U.S. PN:10,651,872), Zhang (U.S. PN: 11,018,695). Prior art rejections will be on hold until and unless clarification is made. The Applicant or his council is invited to contact the Examiner if additional explanation or clarification is required and to advance prosecution.

                                  
                          Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112